UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7689


IRVIN HANNIS CATLETT, JR.,

                      Plaintiff – Appellant,

          v.

COUNTY OF WORCESTER; PHILLIP FORT, Sgt.,

                      Defendants – Appellees,

          and

STATE OF MARYLAND; JOEL TODD, States Attorney,

                      Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-00162-PJM)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Irvin Hannis Catlett, Jr., Appellant Pro Se. John Francis
Breads, Jr., Hanover, Maryland; Nichole Cherie Gatewood, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Irvin     Hannis    Catlett       appeals      the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the    record     and       find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Catlett       v.    Worcester,       No.    8:11-cv-00162-PJM        (D.   Md.

Nov. 29, 2011).            We   dispense     with      oral   argument      because    the

facts    and    legal     contentions      are     adequately        presented    in   the

materials       before    the     court   and     argument         would   not   aid   the

decisional process.



                                                                                 AFFIRMED




                                             3